DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 15 are objected to because of the following informalities:
Claims 1 – 7 begin with “Method.” Examiner suggests replacing “Method” in claim 1 with “A method,” and suggests replacing “Method” in claims 2 – 7 with “The method.” Similarly, claims 8 – 15 begin with “Device.” Examiner suggests replacing “Device” in claim 8 with “A device,” and suggests replacing “Device” in claims 9 – 15 with “The device.”

Claim 1 recites “a plasma arc” and “the arc.” Examiner suggests replacing “the arc” with “the plasma arc” to establish proper antecedent basis. Similarly, claim 14 recites “a main arc” and “the arc.” Examiner suggests replacing “the arc” with “the main arc” to establish proper antecedent basis. Additionally, claim 15, which depends from claim 14, recites “a main arc.” Examiner suggests replacing “a main arc” in claim 15 with “the main arc.” Appropriate correction is required. Examiner notes that it is apparent that Applicant’s invention includes only one “arc.” While not required due to the present claim dependencies, except as described above, Applicant may wish to refer to the arc by only one name. That is, rather than referring to the arc as an “arc,” a “main arc,” a “plasma arc,” and a “main plasma arc,” Applicant may wish to use only one of these terms consistently throughout the claims.

Claim 1 recites, “a plasma cutting torch” and “the cutting torch.” Additionally, claims 4 – 7, which depend from claim 1, recite “the cutting torch.” Examiner suggests replacing “a plasma cutting torch” in claim 1 with “a cutting torch” to establish proper antecedent basis. Alternatively, Applicant may wish to replace all occurrences of “the cutting torch” with “the plasma cutting torch.”

Claim 3 recites, “a first central flow component provided directly around the plasma arc and at least a second coaxial flow component provided coaxially around the central component.” Additionally, claim 4 recites, “the first flow component” and “the first flow component of the shielding flow and the second flow component,” claim 5 recites, “the first and/or the second flow components,” and claim 6 recites, “the first and second flow components.” Examiner suggests replacing “first central flow component” in claim 3 with “first flow component,” and suggests replacing “second coaxial flow component” in claim 3 with “second flow component” to establish proper antecedent basis.
Additionally, claim 3 recites, “a first central flow component” and “the central component.” Examiner is interpreting “the central component” as “the first central flow component.”

Claim 8 recites “between electrode and nozzle.” Examiner suggests replacing with “between the electrode and the nozzle” to establish proper antecedent basis. Similarly, claim 8 recites, “between nozzle and shielding cap.” Examiner suggests replacing with “between the nozzle and the shielding cap.”

The following claims recite different variations of the same element:
	Claim 8 recites, “CO2-snow or a mixture containing CO2-snow as shielding flow”;
	Claims 9 and 10 recite, “a shield flow comprising CO2 snow”;
	Claims 11 – 13 recite, “CO2-snow shield flow”; and
	Claim 14 recites, “CO2 shield flow.”
	Examiner suggests using either “shielding flow” or “shield flow,” but not both, and either “shield flow comprising CO2 snow” or “CO2-snow shield flow,” but not both, to establish proper antecedent basis. Additionally, claims 9 – 10 should recite “the” rather than “a” when referring to the shield[ing] flow, to establish proper antecedent basis.

Claim 9 recites, “the plasma cutting torch.” However, claim 8, from which claim 9 depends, recites “a cutting torch.” Examiner suggests replacing “the plasma cutting torch” in claim 9 with “the cutting torch” to establish proper antecedent basis.

Claim 10 does not end in a period.

Claim 12 recites, “the main arc.” Examiner suggests replacing with “a main arc,” to establish proper antecedent basis and to maintain consistency with other claims (claims 11, 14, and 15) that recite “a main arc.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9 recites, “wherein the plasma cutting torch is provided with means to provide the at least one passage (114) to supply a shield flow comprising CO2 snow such that the CO2-snow is injected around a main plasma arc.” However, Applicant’s specification does not describe corresponding structure, material, or acts for performing the specified function of providing the at least one passage (114) to supply a shield flow comprising CO2 snow such that the CO2-snow is injected around a main plasma arc.
Claim 10 recites, “a plasma cutting torch provided with means to provide at least two passages to supply a shield flow comprising CO2-snow and further another pathway to provide a carrier gas ....” However, Applicant’s specification does not describe corresponding structure, material, or acts for performing the specified function of providing at least two passages to supply a shield flow comprising CO2-snow and further another pathway to provide a carrier gas.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “multiple components to generate a swirling CO2 snow shield flow” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant’s specification recites, “a rotational or swirl flow could be imposed on the CO2-snow, providing it with a rotational component relative to the main direction of plasma are 160. This may be achieved by different methods such as having injection ports that are offset from the center of the cutting torch such that the flow is injected off center, thereby generating a swirling component” [page 10, second paragraph]. Therefore, Examiner is interpreting “multiple components to generate a swirling CO2 snow shield flow” as injection ports that are offset from the center of the cutting torch, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 limitation “means to provide the at least one passage (114) to supply a shield flow comprising CO2 snow such that the CO2-snow is injected around a main plasma arc”, and claim 10 limitation “means to provide at least two passages to supply a shield flow comprising CO2-snow and further another pathway to provide a carrier gas” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.” MPEP § 2181-IV. Please see also the corresponding 112(b) rejections of claims 9 and 10, below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, and 9 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “... directed essentially in a direction parallel to ....” The term “essentially” is a relative term which renders the claim indefinite. The term “essentially in a direction parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far from parallel a direction “essentially in a direction parallel” can deviate and still be considered essentially in a direction parallel. For example, if the angle between two lines is 1°, or 5°, or 10°, would the lines be considered “essentially” parallel to each other? Applicant may remove the term “essentially” to overcome this rejection.

Claim 6 recites, “... in a direction perpendicular or essentially perpendicular ....” The term “essentially” is a relative term which renders the claim indefinite. The term “essentially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far from 90° an angle between two lines can deviate and still be considered essentially perpendicular. For example, if the angle between the two lines is 89° or 91°, or 85° or 95°, or 80° or 100°, would the lines be considered “essentially perpendicular”? Applicant may remove the term “essentially” to overcome this rejection.

Claim 6 recites, “the shielding flow or at least one of the first and second flow components of the shielding flow.” Claim 6 depends from claim 1; however, claim 1 does not recite first or second flow components of the shielding flow. Therefore, there is insufficient antecedent basis for “the first and second flow components of the shielding flow” in claim 6. Examiner notes that claims 3 – 5 recite a first flow component and a second flow component (using various terms for these elements as described in the Claim Objections section above); however, claim 6 does not depend from any of claims 3 – 5. Examiner is interpreting “the first and second flow components of the shielding flow” in claim 6 as ‘a first flow component or a second flow component of the shielding flow.’

Claim limitations “means to provide the at least one passage (114) to supply a shield flow comprising CO2 snow such that the CO2-snow is injected around a main plasma arc” in claim 9, and “means to provide at least two passages to supply a shield flow comprising CO2-snow and further another pathway to provide a carrier gas” in claim 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in these claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For examination purposes, Examiner is interpreting “wherein the plasma cutting torch is provided with means to provide the at least one passage (114) to supply a shield flow comprising CO2 snow such that the CO2-snow is injected around a main plasma arc” in claim 9 as ‘wherein the plasma cutting torch comprises the at least one passage (114) to supply a shield flow comprising CO2 snow such that the CO2-snow is injected around a main plasma arc.’
	For examination purposes, Examiner is interpreting “a plasma cutting torch provided with means to provide at least two passages to supply a shield flow comprising CO2-snow and further another pathway to provide a carrier gas” in claim 10 as ‘wherein the cutting torch comprises at least two passages to supply a shield flow comprising CO2-snow and further another pathway to provide a carrier gas.’

Claim 10 recites, “Device according to claim 8, comprising a plasma cutting torch provided with ....” However, claim 8 recites, “Device for plasma cutting, comprising a cutting torch.” Therefore, as presently claimed, the invention of claim 10 requires a cutting torch and a plasma cutting torch. It is unclear whether Applicant intends for the device of claim 10 to include a plasma cutting torch and a separate cutting torch, as indicated by the claimed language, or if Applicant intends for claim 10 to instead recite, “Device according to claim 8, wherein the cutting torch is provided with ....” Examiner is interpreting “Device according to claim 8, comprising a plasma cutting torch provided with ...” in claim 10 as “Device according to claim 8, wherein the cutting torch is provided with ....”

Claim 10 recites, "the carrier gas especially being selected from a group comprising CO2 gas, N2 gas, air, oxygen, argon, argon-hydrogen mix, argon-hydrogen-nitrogen mix, or a combination of the above gases." This limitation recites a group of alternatives (CO2 gas, N2 gas, air, oxygen, argon, argon-hydrogen mix, argon-hydrogen-nitrogen mix, or a combination of the above gases). However, the proper language for a claimed group of alternatives requires the use of the phrase "consisting of" rather than "comprising," and requires the use of the term "and" rather than "or." The use of the term "comprising" renders the claim indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). Additionally, the use of the term "or" is indefinite because it is unclear what elements are included in the group. Applicant may wish to replace "comprising" with "consisting of," and replace "or" with "and," to overcome this rejection.

Claim 10 recites the term “especially,” which is a relative term that renders the claim indefinite. The term “especially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “especially” in claim 10 is recited in the limitation, “a carrier gas, the carrier gas especially being selected from a group comprising CO2 gas, N2 gas, air, oxygen, argon, argon-hydrogen mix, argon-hydrogen-nitrogen mix, or a combination of the above gases.” By including the term “especially,” it is unclear whether the claimed carrier gas is required to be one of the carrier gases listed in the above group, or whether the group simply lists exemplary carrier gases.

Claim 11 recites, “the CO2-snow shield flow is injected around a main arc in a coaxial manner or in a radial manner or in a radial and swirling manner, especially either in a clockwise or a counterclockwise direction.” First, similar to the above description regarding the term “especially,” it is unclear whether the flow is required to be injected “either in a clockwise or a counterclockwise direction,” or if this language simply indicates exemplary directions for the flow. Additionally, if “either in a clockwise or a counterclockwise direction” is intended to further limit the direction of flow injected in a “swirling manner,” it is unclear how this is a further limitation of “swirling.” That is, it appears that if a flow is injected in a swirling manner, then the flow is necessarily injected in one of either a clockwise direction or a counterclockwise direction. Stated alternatively, how is a “swirling manner, especially either in a clockwise or a counterclockwise direction” different from a “swirling manner?”

Claim 12 recites, “the CO2-snow shield flow injected around the main arc is in an angular manner and/or swirling manner, especially either in a clockwise or a counterclockwise direction.” Similar to the discussion above for claim 11, it is unclear whether the flow is required to be injected “either in a clockwise or a counterclockwise direction,” or if this language simply indicates exemplary directions for the flow. Additionally, if “either in a clockwise or a counterclockwise direction” is intended to further limit the direction of flow injected in a “swirling manner,” it is unclear how this is a further limitation of “swirling,” as described above.

Claims 11 – 14 recite “a shield member,” and claim 15 recites “the shield member.” It is unclear whether the “shield member” recited in these claims is the same element as the “shielding cap” recited in claim 8, or if the “shield member” is the combined configuration of the nozzle with the shielding cap, or if the “shield member” is a different element. The use of the term “shield member” in these claims in addition to the recited “nozzle” and “shielding cap” in claim 8 suggests that these are different elements. However, Applicant’s specification suggests that the “shield member” is either the shielding cap or the combined configuration of the nozzle with the shielding cap. For example, Applicant’s claim 11 recites “comprising a shield member such that the CO2-snow shield flow is injected around a main arc in a coaxial manner or in a radial manner or in a radial and swirling manner.” Applicant’s Fig. 2 shows shield flow injected around a main arc 160 in a coaxial manner (shield flow 124c), and Fig. 3 shows shield flow ejected around a main arc 160 in a radial manner (shield flow 124e). There does not appear to be any separate element (any “shield member”) beyond the shielding cap, or the combined configuration of the nozzle with the shielding cap, that results in the shield flow being injected as claimed. Similarly for claims 12, 14, and 15, Applicant’s specification does not appear to indicate that there is any separate element (any “shield member”) beyond the shielding cap, or the combined configuration of the nozzle with the shielding cap, that results in the shield flow flowing as claimed. For examination purposes, Examiner is interpreting the “shield member” in claims 11, 12, 14, and 15 as the combined configuration of the nozzle with the shielding cap. Regarding claim 13, it is unclear whether the “shield member” in claim 13 is the combined configuration of the nozzle with the shielding cap, or a separate element. Claim 13 recites, “ a shield member comprising multiple components to generate a swirling CO2 snow shield flow.” As described in the Claim Interpretation section above, “multiple components to generate a swirling CO2 snow shield flow” is being interpreted under 112(f) as injection ports that are offset from the center of the cutting torch, or equivalents thereof. However, it is unclear whether the injection ports, or equivalents thereof, are part of the combined configuration of the nozzle with the shielding cap, or part of some separate element.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites, “Method according to claim 1, wherein the shielding flow is provided together with or without a carrier gas.” Claim 2 fails to further limit the subject matter of claim 1. That is, while the shielding flow can be provided together with a carrier gas, or alternatively, the shielding flow can be provided without a carrier gas, there is no situation in which the shielding flow recited in claim 1 is not already “provided together with or without a carrier gas.” Examiner suggests replacing claim 2 with two separate claims, wherein one of the two separate claims recites, “wherein the shielding flow is provided together with a carrier gas,” and wherein the other of the two separate claims recites, “wherein the shielding flow is provided without a carrier gas.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 – 9, 11 – 12, and 14 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsay (US 2007/0181540), hereinafter Lindsay.
Regarding claim 8, Lindsay discloses a device for plasma cutting (“The invention generally relates to the field of plasma arc torch systems and processes. In particular, the invention relates to plasma arc torch systems, operation methods, systems for cutting a material, and methods of controlling a secondary gas in a plasma arc torch” [0002]), comprising a cutting torch (100) (see annotated Fig. 3, “plasma arc torch 10” [0060]), provided with an electrode (120) (Fig. 3, “electrode 12” [0060]), which is coaxially surrounded by a nozzle (110) (Fig. 3, “nozzle 14” [0060]; Fig. 3 is a cross-sectional view of plasma arc torch 10 [0022], indicating that electrode 12 is coaxially surrounded by nozzle 14; additionally, in plasma arc torches, the nozzle coaxially surrounds the electrode such that plasma gas can be passed through the nozzle around the electrode and ultimately through the tip of the nozzle where the plasma gas is ignited to form the plasma arc), thereby defining a passage (112) for passing of a plasma gas between electrode and nozzle (annotated Fig. 3 shows the passage between electrode 12 and nozzle 14; in plasma arc torches, a plasma gas is passed through the nozzle such that the plasma gas is ignited to create “plasma arc 30” [0060]), wherein the nozzle is coaxially surrounded by a shielding cap (122) (Fig. 3, shielding cap is “secondary cap 84a”; “a secondary cap (also called a shield)” [0005]; “The secondary cap 84a is mounted in a mutually spaced relationship with the nozzle exterior 19a” [0060]), thereby defining at least one passage (114) for passing of a shielding flow between nozzle and shielding cap (Fig. 3, “nozzle exterior 19a and the secondary cap 84a form a secondary gas passage 92a, 93a” [0060]).
In addition to structural limitations, claim 8 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “wherein passage (114) for a shielding flow is configured and adapted for use of CO2-snow or a mixture containing CO2-snow as shielding flow.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114. In this case, the passages 92a, 93a of the plasma arc torch 10 of Lindsay are capable of use of CO2-snow or a mixture containing CO2-snow as shielding flow. Applicant’s disclosure does not indicate that any additional structure, beyond the passages themselves, are required in order for CO2-snow or a mixture containing CO2-snow to be used as shielding flow. The plasma arc torch of Lindsay, as described above, teaches all the structural limitations of the claim.

    PNG
    media_image1.png
    736
    975
    media_image1.png
    Greyscale

Fig. 3 of Lindsay, annotated

Regarding claim 9, Lindsay discloses the device according to claim 8, wherein the plasma cutting torch is provided with means to provide the at least one passage (114) to supply a shield flow comprising CO2 snow such that the CO2-snow is injected around a main plasma arc (as described in the above-titled section ‘Claim Rejections - 35 USC § 112(b),’ Examiner is interpreting “wherein the plasma cutting torch is provided with means to provide the at least one passage (114) to supply a shield flow comprising CO2 snow such that the CO2 -snow is injected around a main plasma arc” in claim 9 as ‘wherein the plasma cutting torch comprises the at least one passage (114) to supply a shield flow comprising CO2 snow such that the CO2 -snow is injected around a main plasma arc’; Fig. 3 of Lindsay shows wherein passages 92a and 93a supply shield flow / “secondary gas 140a, 150a” [0060], respectively; the arrows for 140a and 150a show the direction of flow as indicating that each flow is injected around main “plasma arc 30”; Examiner notes that around is defined as “in the area or vicinity” [dict.org]; as described in the rejection of claim 8, the passages 92a, 93a of the plasma arc torch 10 of Lindsay are capable of use of CO2-snow as shielding flow).

Regarding claim 11, Lindsay discloses the device according to claim 8, comprising a shield member such that the CO2-snow shield flow is injected around a main arc in a coaxial manner or in a radial manner or in a radial and swirling manner, especially either in a clockwise or a counterclockwise direction (as described in the above-titled section ‘Claim Rejections - 35 USC § 112(b),’ Examiner is interpreting the “shield member” in claims 11, 12, 14, and 15 as the combined configuration of the nozzle with the shielding cap; Fig. 3 shows wherein shield flow 140a and 150a are injected around main arc 30 in a radial manner; Applicant’s specification describes a “radial manner” as follows: “CO2-snow may also be directed in a radial direction directly at the plasma arc 160, i.e. in a direction essentially perpendicular to the main extension direction of the plasma arc (arrow 124e)” [page 9, second full paragraph of Applicant’s filed specification]; the shield flow directions 140a and 150a of Lindsay’s Fig. 3 are directed essentially perpendicular to the main extension direction / “plasma arc longitudinal axis 31” [0058] of plasma arc 30; as described in the rejection of claim 8, the passages 92a, 93a (through which shield flow 140a, 150a flow, respectively) of the plasma arc torch 10 of Lindsay are capable of use of CO2-snow as shielding flow).

Regarding claim 12, Lindsay discloses the device according to claim 8, comprising a shield member such that the CO2-snow shield flow injected around the main arc is in an angular manner and/or swirling manner, especially either in a clockwise or a counterclockwise direction (as described in the above-titled section ‘Claim Rejections - 35 USC § 112(b),’ Examiner is interpreting the “shield member” in claims 11, 12, 14, and 15 as the combined configuration of the nozzle with the shielding cap; Fig. 3 shows wherein shield flow 140a and 150a are injected around main arc 30 in an angular manner; that is, shield flow 140a and 150a are injected around main arc 30 at an angle (of approximately 90°) with respect to the plasma arc longitudinal axis 31; Examiner notes that Applicant’s claimed “angular manner” is broad enough that any direction of the shield flow can be considered an angular manner since a reference direction is not provided; as described in the rejection of claim 8, the passages 92a, 93a (through which shield flow 140a, 150a flow, respectively) of the plasma arc torch 10 of Lindsay are capable of use of CO2-snow as shielding flow).

Regarding claim 14, Lindsay discloses the device according to claim 8, comprising a shield member that splits the shield flow, one flow component directed around a main arc and a second flow component being provided around the shield member further away from the arc (as described in the above-titled section ‘Claim Rejections - 35 USC § 112(b),’ Examiner is interpreting the “shield member” in claims 11, 12, 14, and 15 as the combined configuration of the nozzle with the shielding cap; annotated Fig. 3, below, shows the nozzle, the shielding cap, and the shield flow that flows through the passage created by the nozzle and shielding cap; one flow component is directed around main arc 30 as shown, and a second flow component is provided around the shield member further away from the arc via “vent holes 82 through which all or a portion of the secondary gas can be vented from the torch tip 100” [0060]; as described in the rejection of claim 8, the passages 92a, 93a of the plasma arc torch 10 of Lindsay are capable of supplying a shield flow comprising CO2 -snow).

    PNG
    media_image2.png
    635
    751
    media_image2.png
    Greyscale

Fig. 13 of Lindsay, annotated
Regarding claim 15, Lindsay discloses the device according to claim 14. wherein the second flow component exits the shield member in a direction parallel to a main arc, or in a direction pointing away from the main arc or in a direction pointing towards the main arc (annotated Fig. 3, above, shows wherein the second flow component exits the shield member in a direction pointing away from main arc 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay (US 2007/0181540), hereinafter Lindsay, in view of Plebuch et al. (EP 1970154), hereinafter Plebuch.
Regarding claim 1, Lindsay disclose a method for plasma cutting of a work piece (“Method And Apparatus For Improved Plasma Arc Torch Cut Quality” [Title], using a plasma cutting torch (Fig. 3 shows “plasma arc torch 10” [0060]), wherein a plasma arc is generated between the cutting torch and the work piece (Fig. 3 shows “plasma arc 30” [0060] generated between the plasma arc torch 10 and “workpiece 70” [0034], and a shielding flow is provided around the arc (Fig. 3 shows wherein shielding flow (“secondary gas 140a, 150a” [0060]) is provided around plasma arc 30; secondary gas 140a, 150a flow through passages formed between “nozzle 14” [0060] and “secondary cap 84a”, wherein secondary cap 84 is a “shield”; “a secondary cap (also called a shield)” [0005]).
Lindsay does not expressly disclose wherein the shielding flow comprises CO2-snow or a mixture containing CO2-snow.
Plebuch is directed toward a “method for thermal cutting” [Title], including the specific method for thermal cutting of plasma cutting (“thermal separation (so-called thermal cutting or thermal cutting) by means of the method of plasma cutting” [page 3 of attached translation of Plebuch]). Plebuch discloses directing CO2-snow to the region of the workpiece that is being cut during the cutting process: Fig. 1A, below, shows “separating tool (10), in particular cutting tool” [page 6] which as described above can be a plasma cutting torch, and “carbon dioxide nozzles 30, 32, 34” [page 4] that direct “carbon dioxide snow” [page 4] to workpiece 70 (“70 Object, in particular workpiece” [page 5]). In Fig. 1A, element 72 is the material of workpiece 70 that has been melted or vaporized due to the thermal cutting: “material of the article (70) is melted or vaporized and the molten or vaporized material is at least partially discharged (72) from the processing site.” Plebuch further recites, “Cooling device (100) for cooling during thermal cutting or thermal Including discharged or spraying material (72), comprising at least one supply means (30, 32, 34) for supplying at least one cryogenic medium formed for cooling the expelled or injecting material (72)”; this indicates that the cryogenic carbon dioxide (the carbon dioxide snow) is directed to the region of the workpiece that is being cut during the cutting process. Plebuch further states, “[b]y supplying the cryogenic carbon dioxide, the expelled material 72 is cooled and solidified.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the shielding flow comprises CO2-snow or a mixture containing CO2-snow. In Lindsay, the shielding flow is described as follows: “[s]uitable secondary gas mixtures can include one or more of argon, nitrogen, oxygen, helium, hydrogen, methane, and carbon dioxide” [0039]. Plebuch describes that an advantage of using CO2-snow in the region of the workpiece that is being cut is that “[t]he expelled or spattering material does not attach to the processing object or objects in the vicinity of the processing site, but is cooled by the supply of the cryogenic medium and solidifies. Unwanted material buildup is avoided.” Plebuch further states, “the re-solidified material can be easily removed or disposed of. The cooled and solidified material loosely rests on the surface and can be wiped or blown off without resistance, or falls off the surface as the article turns due to gravity." Therefore, given Plebuch’s teaching that use of carbon dioxide snow during a plasma cutting process can advantageously result in solidification of the melted or vaporized material that is produced as a result of plasma cutting, it would have been obvious to one of ordinary skill in the art to include wherein the shielding flow in the invention of Lindsay comprises CO2-snow or a mixture containing CO2-snow, so that the melted or vaporized material does not adhere to the workpiece, and can be easily removed.

    PNG
    media_image3.png
    651
    977
    media_image3.png
    Greyscale

Fig. 3 of Lindsay, annotated

    PNG
    media_image4.png
    320
    535
    media_image4.png
    Greyscale

Fig. 1A of Plebuch, annotated

Regarding claim 2, claim 2 recites “Method according to claim 1, wherein the shielding flow is provided together with or without a carrier gas.” Lindsay discloses a shielding flow as described in the rejection of claim 1. However, also as described in the rejection of claim 1, Lindsay does not expressly disclose wherein the shielding flow comprises CO2-snow or a mixture containing CO2-snow as recited in claim 1.
Plebuch provides no indication of the use of a carrier gas with the carbon dioxide snow. In other words, Plebuch’s disclosure suggests that the carbon dioxide snow is provided without a carrier gas. However, Examiner notes that regardless of whether Plebuch’s carbon dioxide snow is expressly described as being provided together with a carrier gas, or without a carrier gas, the carbon dioxide snow is necessarily provided “together with or without a carrier gas.” As described in the 112(d) rejection of claim 2, claim 2 does not further limit claim 1. Therefore, since the combination of Lindsay in view of Plebuch discloses claim 1 as described in the rejection of claim 1, and since claim 2 does not further limit claim 1, this indicates that the combination of Lindsay in view of Plebuch also reads on the limitation of claim 2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the shielding flow is provided together with or without a carrier gas. First, as described in the 112(d) rejection of claim 2, the recitation of “wherein the shielding flow is provided together with or without a carrier gas” does not further limit claim 1. Second, the use of CO2-snow that is provided without a carrier gas (as opposed to with a carrier gas) results in substantially pure CO2-snow being applied to the melted or vaporized material of the workpiece rather than a diluted form of CO2-snow being applied to the melted or vaporized material of the workpiece. If the CO2-snow is diluted with a carrier gas, the CO2-snow may not be pure enough to function to solidify the melted or vaporized material. Conversely, if the CO2-snow is provided with a carrier gas (as opposed to without a carrier gas), then the use of a carrier gas can advantageously affect the density of the shielding flow. For example, Lindsay states, “the secondary gas is controlled to reduce the density difference between the plasma gas density and the secondary gas density. In one embodiment, the secondary gas density at ambient conditions is less than the density of Nitrogen gas at ambient conditions” [0014]. That is, the use of a carrier gas can result in achieving a desired density of the shielding flow such that the plasma gas density and the secondary / shielding gas density are controlled as desired to “provide a secondary gas density that reduces entrainment of the secondary gas into the plasma gas that forms a plasma arc” [0008], which advantageously “provide[s] a decreased cut angle variation” [0007].
Regarding claim 6, Lindsay discloses wherein the shielding flow or at least one of the first and second flow components of the shielding flow is directed towards the plasma arc in a direction perpendicular or essentially perpendicular to the main extension direction of the plasma arc between the cutting torch and the work piece (Fig. 3 of Lindsay shows wherein the shielding flow 140a, 150a is directed towards plasma arc 30 in a direction perpendicular or essentially perpendicular to the main extension direction 31 of the plasma arc 30).

Regarding claim 7, Fig. 3 of Lindsay does not expressly disclose wherein the shielding flow is provided with a rotational component defining a rotational movement about the main extension direction of the plasma arc between the cutting torch and the work piece.
However, Lindsay states, “[i]n some plasma arc torches, the secondary gas stream passes through a secondary gas swirl ring that swirls the secondary gas in a certain direction (e.g., counter-clockwise)” [0015]. Fig. 10 of Lindsay, below, shows a plasma arc torch comprising a nozzle / “nozzle 230” [0091] and a shielding cap / “shield 240” [0091], and additionally comprising a “swirl ring 250” [0090]; the inclusion of a swirl ring for the secondary gas / shielding flow results in the shielding flow having a rotational component defining a rotational movement about the main extension direction of the plasma arc between the cutting torch and the work piece.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the shielding flow is provided with a rotational component defining a rotational movement about the main extension direction of the plasma arc between the cutting torch and the work piece. The use of a swirling shield flow results in a more stabilized plasma arc (with respect to a shield flow that is not swirled) and ultimately improved cut quality.

    PNG
    media_image5.png
    480
    579
    media_image5.png
    Greyscale

Fig. 10 of Lindsay, annotated

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Plebuch, in further view of Hussary et al. (US 2014/0144892), hereinafter Hussary.
Regarding claim 3, Lindsay discloses wherein the shielding flow is provided in a flow path which is split (see Fig. 3, which shows “secondary gas passages 92a, 93a” [0061], which are split so that the shielding flow can flow in the direction shown with arrows for “secondary gas 140a, 150a” [0060] and so that the shielding flow can flow through “vent holes 82 through which all or a portion of the secondary gas can be vented from the torch tip 100” [0060]) into a first central flow component provided directly around the plasma arc (Fig. 3, the claimed first central flow component is secondary gas 140a, 150a, shown provided directly around plasma arc 30) and at least a second flow component (the second flow component is the portion of the secondary flow that flows through vent holes 82).
While Lindsay discloses wherein the shielding flow is provided in a flow path which is split into a first central flow component provided directly around the plasma arc and at least a second flow component, Lindsay does not expressly disclose wherein the shielding flow is provided in a flow path which is split into a first central flow component provided directly around the plasma arc and at least a second coaxial flow component provided coaxially around the central component.
	Hussary is directed toward a “hybrid shield device for a plasma arc torch” [Title] for use “in the field of plasma arc cutting” [0006]. Hussary discloses wherein a shielding flow is provided in a flow path which is split (“The shield device allows an auxiliary gas flow to be split into a first flow of auxiliary gas through the inner auxiliary gas chamber and a second flow of auxiliary gas through the outer auxiliary gas chamber” [Abstract]) into a first central flow component provided directly around the plasma arc (see annotated Fig. 2; the arrows show the flow direction of the first central flow component; “inner auxiliary gas chamber 34 directs a first flow of auxiliary gas around the plasma stream 36” [0025]) and at least a second coaxial flow component provided coaxially around the central component (“the shield device 30 comprises an outer shield member 42” [0025]; “outer auxiliary gas chamber 44 is formed between the outer shield member 42 and the inner shield member 32, which directs a second flow of auxiliary gas through a distal end portion 46 of the outer shield member 42” [0025]; according to the brief description of the drawings, Figs. 2, 5 and 6 show different views of the same embodiment of the shield device; Hussary describes that the second flow component (the “second flow of auxiliary gas” from “outer auxiliary gas chamber 44”) is provided coaxially around the central component (“both the exit orifice 80 of the outer shield member 42 and the outer distal wall portion 92 of the inner shield member 32 are axial, and thus the second flow of auxiliary gas directed through the outer auxiliary gas chamber 44 flows in a coaxial manner in one form of the present disclosure” [0031]; paragraph [0031] describes the shield shown in Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the shielding flow is provided in a flow path which is split into a first central flow component provided directly around the plasma arc and at least a second coaxial flow component provided coaxially around the central component. Hussary states, regarding the inclusion of a second coaxial flow component in addition to a first flow component, “[t]his second flow of auxiliary gas functions to protect the plasma arc torch 20 during piercing and cutting and also cools components of the plasma arc torch 20 such that thicker workpieces may be processed with a highly shaped plasma stream 36. Moreover, the second flow of auxiliary gas functions to add momentum to the removal of metal and acts as a buffer between the plasma stream 36 and the outside environment. Therefore, the shield device 30 comprises an inner auxiliary gas chamber 34 and an outer auxiliary gas chamber 44, which provide multiple injection mechanisms of the auxiliary gas around the plasma stream 36 in order to achieve improved cut quality and speed, in addition to improved life of consumable components” [0025].

    PNG
    media_image6.png
    618
    750
    media_image6.png
    Greyscale

Fig. 3 of Lindsay, annotated


    PNG
    media_image7.png
    448
    825
    media_image7.png
    Greyscale

Fig. 2 of Hussary, annotated

    PNG
    media_image8.png
    419
    601
    media_image8.png
    Greyscale

Fig. 6 of Hussary

Regarding claim 4, Fig. 3 of Lindsay does not expressly disclose wherein the first flow component of the shielding flow and the second flow component of the shielding flow are directed essentially in a direction parallel to a main extension direction of the plasma arc between the cutting torch and the work piece.
However, Figs. 2A-2F of Lindsay, reproduced below, show various configurations of the shielding flow direction with respect to the main extension direction of the plasma arc. Specifically, Fig. 2B represents the shielding flow configuration shown in Fig. 3. An alternative shielding flow configuration is shown in Fig. 2C, in which the shielding flow is directed essentially in a direction parallel to a main extension direction of the plasma arc. Lindsay states, “the secondary gas 40b, 50b is substantially coaxial to the plasma arc 30” [0062], and “[t]he coaxial or parallel secondary gas streams 40b, 50b are expected to reduce and/or minimize entrainment of the secondary gas 40b, 50b into the plasma arc” [0062]. Examiner notes that the shielding flow (140a, 150a in Fig. 3; 40a, 50a in Fig. 2B; and 40b, 50b in Fig. 2C) corresponds to the ‘first flow component of the shielding flow.’
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first flow component of the shielding flow is directed essentially in a direction parallel to a main extension direction of the plasma arc between the cutting torch and the work piece. As described above, this is expected to reduce and/or minimize entrainment of the shielding gas into the plasma arc.
Lindsay does not expressly disclose wherein the second flow component of the shielding flow is directed essentially in a direction parallel to a main extension direction of the plasma arc between the cutting torch and the work piece.
However, Fig. 6 of Hussary shows wherein the second flow component of the shielding flow is directed essentially in a direction parallel to a main extension direction of the plasma arc between the cutting torch and the work piece (Fig. 6 of Hussary shows arrows indicating the direction of the second flow component flowing through “outer auxiliary gas chamber 44” [0025], as described in the rejection of claim 3; the direction of the arrows at the “exit orifice 80” [0031] of the shield indicate that the second flow component is directed essentially in a direction parallel to a main extension direction of the plasma arc, which is the vertical direction in Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second flow component of the shielding flow is directed essentially in a direction parallel to a main extension direction of the plasma arc between the cutting torch and the work piece. This is one of several directions in which the second flow component can be directed (parallel to the main extension direction of the plasma arc as shown in Fig. 6, or radially inwardly as shown in Fig. 7, or radially outwardly as shown in Fig. 8), any of which can achieve the benefits described by Hussary and described in the rejection of claim 3 (namely, “protect[ing] the plasma arc torch 20 during piercing and cutting and also cool[ing] components of the plasma arc torch 20 such that thicker workpieces may be processed with a highly shaped plasma stream 36” as well as “add[ing] momentum to the removal of metal and act[ing] as a buffer between the plasma stream 36 and the outside environment” “to achieve improved cut quality and speed, in addition to improved life of consumable components” [0025]). 

    PNG
    media_image9.png
    461
    564
    media_image9.png
    Greyscale

Figs. 2A-2F of Lindsay

    PNG
    media_image10.png
    879
    1130
    media_image10.png
    Greyscale

Figs. 6 – 8 of Hussary
Regarding claim 5, Fig. 3 of Lindsay does not expressly disclose wherein the first and/or the second flow components of the shielding flow are directed in a direction forming a converging or a diverging angle relative to the main extension direction of the plasma arc between the cutting torch and the work piece. Rather, Fig. 3 of Lindsay shows wherein the first flow component of the shielding flow (140a, 150a) is directed in an essentially radial/perpendicular direction relative to the main extension direction of the plasma arc 30. Additionally, while Fig. 3 of Lindsay shows wherein vents 82, which direct a second flow component, are angled outwardly and thus direct the second flow component in a direction forming a diverging angle relative to the main extension direction of the plasma arc 30, the vents 82 are not expressly disclosed as providing a ‘coaxial’ second flow component as required in claim 3.
However, Hussary discloses an embodiment wherein the first and/or the second flow components of the shielding flow are directed in a direction forming a converging or a diverging angle relative to the main extension direction of the plasma arc between the cutting torch and the work piece (Fig. 8, for example, shows wherein the second flow component (described in the rejection of claim 3 as flowing through “outer auxiliary gas chamber 44” [0025]) is directed in a direction forming a diverging angle relative to the main extension direction of the plasma arc (see annotated Fig. 8; “In another form as shown in FIG. 8, the second flow of auxiliary gas directed through the outer auxiliary gas chamber 44 is angled outwardly” [0033]; Examiner has included additional arrows indicating the direction of the shielding flow in a diverging angle relative to the main extension direction of the plasma arc).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first and/or the second flow components of the shielding flow are directed in a direction forming a converging or a diverging angle relative to the main extension direction of the plasma arc between the cutting torch and the work piece. According to Hussary, this is one of several embodiments (Figs. 2 and 6 showing the second flow component directed parallel to the main extension direction of the plasma arc, Fig. 7 showing the second flow component directed in a direction forming a converging angle relative to the main extension direction of the plasma arc, or Fig. 8 as described above) that achieve the benefits described in the rejection of claim 3 (namely, “protect[ing] the plasma arc torch 20 during piercing and cutting and also cool[ing] components of the plasma arc torch 20 such that thicker workpieces may be processed with a highly shaped plasma stream 36” as well as “add[ing] momentum to the removal of metal and act[ing] as a buffer between the plasma stream 36 and the outside environment” “to achieve improved cut quality and speed, in addition to improved life of consumable components” [0025]).

    PNG
    media_image11.png
    421
    566
    media_image11.png
    Greyscale

Fig. 8 of Hussary, annotated

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay (US 2007/0181540), hereinafter Lindsay.
Regarding claim 10, Lindsay discloses the device according to claim 8 as described in the 102 rejection of claim 8, above. Claim 10 recites: Device according to claim 8, comprising a plasma cutting torch provided with means to provide at least two passages to supply a shield flow comprising CO2-snow and further another pathway to provide a carrier gas, the carrier gas especially being selected from a group comprising CO2 gas, N2 gas, air, oxygen, argon, argon-hydrogen mix, argon-hydrogen-nitrogen mix, or a combination of the above gases. As described in the above-titled section ‘Claim Rejections - 35 USC § 112(b),’ Examiner is interpreting “a plasma cutting torch provided with means to provide at least two passages to supply a shield flow comprising CO2 -snow and further another pathway to provide a carrier gas” in claim 10 as ‘wherein the cutting torch comprises at least two passages to supply a shield flow comprising CO2 -snow and further another pathway to provide a carrier gas.’
Fig. 3 of Lindsay shows wherein the cutting torch comprises at least two passages (Fig. 3, passages 92a,93a, described in the rejections of claims 8 and 9). As described in the rejection of claim 8, the passages 92a, 93a of the plasma arc torch 10 of Lindsay are capable of supplying a shield flow comprising CO2 -snow.
Fig. 3 of Lindsay does not expressly show wherein the cutting torch comprises further another pathway to provide a carrier gas, the carrier gas especially being selected from a group comprising CO2 gas, N2 gas, air, oxygen, argon, argon-hydrogen mix, argon-hydrogen-nitrogen mix, or a combination of the above gases.
However, Lindsay states, “[w]hile the cross section of the torch tip 100 in FIG. 3 shows two secondary gas passages 92a, 93a, any suitable number of secondary gas passages may be employed” [0061]. Additionally, Lindsay states, “Suitable secondary gas mixtures can include one or more of argon, nitrogen, oxygen, helium, hydrogen, methane, and carbon dioxide” [0039].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cutting torch comprises further another pathway to provide a carrier gas, the carrier gas especially being selected from a group comprising CO2 gas, N2 gas, air, oxygen, argon, argon-hydrogen mix, argon-hydrogen-nitrogen mix, or a combination of the above gases. Lindsay states that “The number and/or size of each secondary gas passage may be selected according to the specific application (e.g., the torch, plasma arc, secondary gas, secondary gas temperature, and/or workpiece size and material can be considered when selecting the number and/or size of secondary gas passages)” [0061]. Therefore, given this teaching, one of ordinary skill in the art would be motivated to include an appropriate number of gas passages depending on the specific plasma cutting application as recognized by Lindsay. Additionally, Lindsay states, “suitable secondary gases 40, 50 employed alone or in gas mixtures result in improved gas density and/or thermal conductivity as compared to ambient nitrogen gas” [0039]. Therefore, one of ordinary skill in the art would be motivated to include wherein the carrier gas provided by the additional pathway is especially being selected from a group comprising CO2 gas, N2 gas, air, oxygen, argon, argon-hydrogen mix, argon-hydrogen-nitrogen mix, or a combination of the above gases, because at least some of these gases can result in improved gas density and/or thermal conductivity. Lindsay describes in [0038] that this ultimately provides the benefit of wherein “entrainment of the secondary gas 40, 50 into the plasma gas 20 can be reduced and/or minimized to decrease cut angle variation.” Examiner notes that while Fig. 3 refers to secondary gases 140a, 150a, and Lindsay’s description regarding the above types of gases is with reference to secondary gases 40, 50, the same benefit described above would be achieved in the specific embodiment of Fig. 3. That is, secondary gases 40, 50 appear to describe the secondary gases in general, while secondary gases 140a, 150a represent the same secondary gases, but for the embodiment of Fig. 3.

Regarding claim 13, Lindsay discloses the device according to claim 8 as described in the 102 rejection of claim 8, above. Fig. 3 of Lindsay does not expressly disclose wherein the device comprises a shield member comprising multiple components to generate a swirling CO2 snow shield flow.
However, Lindsay states, “[i]n some plasma arc torches, the secondary gas stream passes through a secondary gas swirl ring that swirls the secondary gas in a certain direction (e.g., counter-clockwise)” [0015]. Fig. 10 of Lindsay, below, shows a plasma arc torch comprising a nozzle / “nozzle 230” [0091] and a shielding cap / “shield 240” [0091], and additionally comprising a “swirl ring 250” [0090]; in Fig. 10, the swirl ring 250 corresponds to the claimed ‘shield member.’ As described in the above-titled section ‘Claim Interpretation,’ Examiner is interpreting “multiple components to generate a swirling CO2 snow shield flow” as injection ports that are offset from the center of the cutting torch, or equivalents thereof. Examiner submits that a swirl ring is equivalent to injection ports that are offset from the center of the cutting torch for providing the claimed function of generating a swirling shield flow.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the device comprises a shield member comprising multiple components to generate a swirling CO2 snow shield flow. The use of a swirling shield flow results in a more stabilized plasma arc (with respect to a shield flow that is not swirled) and ultimately improved cut quality.

    PNG
    media_image5.png
    480
    579
    media_image5.png
    Greyscale

Fig. 10 of Lindsay, annotated

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M KERR/Examiner, Art Unit 3761